         Case 1:18-cv-01047-PGG Document 55 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EIG ENERGY FUND XIV, L.P. ,
EIG ENERGY FUND XfV-A, L.P.,
EIG ENERGY FUND XTV-B, L.P.,                                           ORDER
EIG ENERGY FUND XTV (CAYMAN),
L.P.,EIG ENERGYTUND XV, L.P.,                                     18 Civ. 1047 (PGG)
EIG ENERGY FUND XV-A, L.P.,
EIG ENERGY FUND XV-B, L.P., and
EIG ENERGY FUND XV (CAYMAN), L.P.,

                           Plaintiffs,

             - against -

KEPPEL OFFSHORE & MARINE LTD.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 24, 2020 now will take place on July

23, 2020 at 11:15 a.m. by telephone. The parties’ joint letter and proposed case management

plan are due on July 16, 2020.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than July 20, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court
          Case 1:18-cv-01047-PGG Document 55 Filed 06/26/20 Page 2 of 2



knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       June 26, 2020
